UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GENOMMA LAB USA, INC.,

Plaintiff,
-against-

VENUS AMERICA CORPORATION, CARLOS

CARRUITERO, and PRESTIGE UNIVERSAL MEDIA :

LLC,

Defendants.

GEORGE B. DANIELS, United States District Judge:

 

 

 

i DATE FILED: "NOV:2 6 2010

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:

 

 

 

©

RDER

 

14 Civ. 5831 (GBD) (GWG)

A status conference is scheduled for January 7, 2020 at 9:45 am.

Dated: New York, New York
November 26, 2019

SO ORDERED.

Garg, B Donne

ROE B. DANIELS
pores States District Judge
